Hallett, O. J.
The only question presented for our consideration in this case is the sufficiency of the verdict of the jury to sustain the judgment of the district court. The action was brought before a justice of the peace and removed into the district court by appeal. There are no written pleadings or other evidence of the issue tried in the record, and therefore we are unable to ascertain what that issue was. Probably this verdict would not answer all the issues which may arise in an action of replevin, but it seems to us to be responsive to some issues which may arise in .that action. For instance, if the issue was upon a plea of property in the defendant or in a stranger, this verdict, though informal, is sufficient to show that the issue was *89found for the plaintiffs below and that damages for detaining the property were assessed at $10. “If a verdict can be concluded out of the findings to the point in issue, the court shall work and mould it into form according to the real justice of the case.” Hawks v. Crofton, 2 Burr, 698. As the issue tried in the court below is not given, we are to presume that it was determined by this verdict, for all presumptions are in favor of the regularity of the proceedings. Hunt v. Bennett, 4 Greene (Iowa), 512, cited by appellant’s counsel, is not in point, whatever may be said of it in the digests. It is not difficult to find cases in which verdicts less formal than this have been sustained. Jarrard v. Harper, 42 Ill. 457.
The judgment of the district court is affirmed, with costs.

Affirmed.